



EXHIBIT 10.33


STATE OF NORTH CAROLINA            
EXECUTIVE SEVERANCE AGREEMENT

COUNTY OF MECKLENBURG


THIS AGREEMENT is entered into as of December 21, 2015, by and between
Snyder’s-Lance, Inc., a North Carolina corporation, hereinafter referred to as
the “Company”, and Gail Sharps-Myers, hereinafter referred to as “Executive”.


STATEMENT OF PURPOSE


The Board of Directors of the Company has authorized a program (the “Severance
Program”) designed to provide certain executives of the Company with severance
benefits upon the termination of their employment with the Company and its
Affiliates.


Pursuant to the Severance Program, the Company desires to provide Executive with
certain benefits in the event of Executive’s involuntary termination of
employment without cause, or Executive’s voluntary termination for good reason,
and to impose certain post-employment covenants to protect the Company’s
business interests.


NOW, THEREFORE, in consideration of the Statement of Purpose and the terms and
provisions of this Agreement, the parties hereto mutually agree as follows:


1.
Definitions. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the following meanings:

(a)
“Affiliate” with reference to the Company means any Person that directly or
indirectly is controlled by, or is under common control with, the Company,
including each subsidiary of the Company. For purposes of this definition the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

(b)
“Base Salary” means, at any time, the then regular annual rate of pay which
Executive is receiving as annual salary, excluding amounts (i) designated by the
Company as payment toward reimbursement of expenses or (ii) received under
incentive or other bonus plans, regardless of whether or not the amounts are
deferred.

(c)
“Business” means (i) the snack food industry and (ii) the business(es) in which
the Company or its Affiliates are or were engaged at the time of, or during the
12 month period prior to, the Termination Date.

(d)
“Cause” means:

(i)
Executive’s failure to devote his best efforts and substantially full time
during normal business hours to the discharge of the duties and responsibilities
of Executive’s position reasonably assigned to him, other than during reasonable
periods of vacation and other reasonable leaves of absence commensurate with
Executive’s position and length of service; or



(ii)
A material and willful breach of Executive’s fiduciary duties to the Company and
its stockholders; or

(iii)
In connection with the discharge of Executive’s duties with the Company, one or
more material acts of fraud or dishonesty or gross abuse of authority; or

(iv)
Executive’s commission of any willful act involving moral turpitude which
materially and adversely affects (A) the name and goodwill of the Company or (B)
the Company’s relationship with its employees, customers or suppliers; or

(v)
Executive’s habitual and intemperate use of alcohol or drugs to the extent that
the same materially interferes with Executive’s ability to competently,
diligently and substantially perform the duties of his employment.

“Cause” shall be determined in the discretion of the Board in the exercise of
good faith and reasonable judgment.


(e)
“Company Employee” means any Person who is or was an employee of the Company or
its Affiliates at the time of, or during the 12 month period prior to, the
Termination Date.

(f)
“Competitive Position” means any employment with or service to be performed
outside of California (whether as owner, member, manager, lender, partner,
shareholder, consultant, agent, employee, co-venturer, or otherwise) for a
Competitor in which Executive (A) will use or disclose or could reasonably be
expected to use or disclose any Confidential Information or Trade Secrets (as
defined below) for the purpose of providing, or attempting to provide, such
Competitor with a competitive advantage in the Business; (B) will hold a
position, will have duties, or will perform or be expected to perform services
for such Competitor, that is or are the same as or substantially similar to the
position held by Executive with the Company or those duties or services actually
performed by Executive for the Company in connection with the provision of
Services by the Company, or (C) will otherwise engage in the Business or market,
sell or provide Products or Services in competition with the Company.

(g)
“Competitor” means any third-party (A) whose business is the same as or
substantially similar to the Business or major segment thereof, or (B) who owns
or operates, intends to own or operate, or is preparing to own or operate a
subsidiary, affiliate, or business line or business segment whose business is or
is expected to be the same as or substantially similar to the Business or major
segment thereof.

(h)
“Customer” means any Person who is or was a customer or client of the Company or
its Affiliates at the time of, or during the 12 month period prior to, the
Termination Date.

(i)
“Effective Date” means the date of this Agreement.

(j)
“Good Reason” means the occurrence of any one or more of the following, without
Executive’s prior express written consent:

(i)
A material reduction by the Company of Executive’s Base Salary in effect on the
date hereof, or as the same shall be increased from time to time;

(ii)
The assignment of Executive to duties materially inconsistent with Executive’s
authorities, duties, responsibilities, and status as an officer of the Company,
or a material reduction or alteration in the nature or status of Executive’s
title, authorities, duties or responsibilities from those in effect as the
Effective Date; or

(iii)
The Company’s requiring Executive to be based at a location in excess of fifty
(50) miles from the location of Executive’s principal job location or office in
effect on the Effective Date, except for required travel on the Company’s
business to an extent consistent with Executive’s then present business travel
obligations.

Notwithstanding any provision herein to the contrary, Good Reason shall not be
deemed to have occurred unless (i) Executive reasonably determines in good faith
that a Good Reason condition has occurred; (ii) Executive notifies the Company
in writing of the occurrence of the Good Reason condition within sixty (60) days
of such occurrence; (iii) Executive cooperates in good faith with the Company's
efforts, for a period of not less than thirty (30) days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist following the Cure Period; and (v)
Executive terminates his employment for Good Reason within sixty (60) days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, and Executive terminates his employment with the Company
due to such condition (notwithstanding its cure), then Executive will not be
deemed to have terminated his employment for Good Reason.


(k)
“Person” means any individual, corporation, association, partnership, business
trust, joint stock company, limited liability company, foundation, trust, estate
or other entity or organization of whatever nature.

(l)
“Products and Services” means (i) snack foods and (ii) the products and/or
services offered by the Company or its Affiliates at the time of, or during the
12 month period prior to, the Termination Date.

(m)
“Representative” of a Person means (i) a shareholder, director, officer, member,
manager, partner, joint venturer, owner, employee, agent, broker,
representative, independent contractor, consultant, advisor, licensor or
licensee of, for, to or with such Person, (ii) an investor in such Person or a
lender (irrespective of whether interest is charged) to such Person or (iii) any
Person acting for, on behalf of or together with such Person.

(n)
“Restricted Period” means the period commencing on the Termination Date and
ending eighteen (18) full calendar months following the Termination Date.

(o)
“Restricted Territory” means (i) North Carolina, (ii) Massachusetts, (iii)
Georgia, (iv) South Carolina, (v) Florida, (vi) Pennsylvania, (vii) any other
State in which the Company or its Affiliates does or did business at the time
of, or during the 12 month period prior to, the Termination Date, and (viii) the
United States of America.

(p)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and includes any valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.

(q)
“Termination Date” means the date of Executive’s Termination of Employment,
regardless of the date, cause, or manner of that termination.

(r)
“Termination of Employment” means any termination of Executive’s employment with
either the Company or any successor to the Company that acquires all or
substantially all of the business and/or assets of the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise); provided,
however, no termination of Executive’s employment shall be deemed to have
occurred by reason of such an acquisition unless there is either (i) a
termination of Executive’s employment with both the Company and such successor
or (ii) a termination of Executive’s employment with the Company and no
successive employment by such successor. For purposes of this Agreement, whether
a Termination of Employment has occurred shall be determined consistent with the
requirements of Section 409A.

2.
Term of Agreement.

(a)
This Agreement will commence on the Effective Date and shall continue in effect
until the third anniversary of the Effective Date (the “Initial Term”).

(b)
The Initial Term of this Agreement automatically shall be extended for one
additional year at the end of the Initial Term, and then again after each
successive one (1) year period thereafter (each such one (1) year period
following the Initial Term being hereinafter referred to as a “Successive
Period”). However, either party may terminate this Agreement effective at the
end of the Initial Term or at the end of any Successive Period thereafter (the
“Expiration Date”) by giving the other party written notice of such termination
and intent not to renew, delivered at least one (1) year prior to the Expiration
Date. If such notice is properly delivered by either party, this Agreement,
along with all corresponding rights, duties, and covenants shall automatically
expire on the Expiration Date; provided, however, that Executive’s obligations
under Sections 6 through 10 hereof shall survive the termination of this
Agreement.

3.
Severance Benefits Upon Involuntary Termination of Employment by the Company
Without Cause or Termination of Employment by Executive with Good Reason. In the
event of Termination of Employment of Executive which is (a) involuntary on
Executive’s part and without Cause, or (b) by Executive for Good Reason, and
contingent upon (1) execution by Executive of a full release of claims, in a
form satisfactory to the Company and Executive not revoking that release, and
(2) Executive’s agreeing to comply and in fact fully complying with the
covenants set forth in Sections 6 through 11 hereof, the Company shall pay to or
provide Executive with the following:

(a)
A single cash payment in an amount equal to Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to Executive through the Termination Date.

(b)
Twelve substantially equal monthly cash payments in an aggregate amount equal to
1.0 multiplied by the sum of (i) Executive’s Base Salary in effect on the
Termination Date plus (ii) the amount of Executive’s then-current target bonus
opportunity established under the Company’s Annual Corporate Performance
Incentive Plan for Officers (or any successor plan thereto), if any, in effect
on the Termination Date, which payments shall commence on or about the sixtieth
(60th) day after the Termination Date.

(c)
A single cash payment in an amount equal to the annual incentive award and any
outstanding long-term performance awards based on actual performance for the
applicable performance period and pro rated for the number of days completed in
the applicable performance period through the Termination Date. Such payment(s)
shall be made at the same time as awards are made to other participants after
the end of the applicable performance period.

(d)
Indemnification of Executive from any claims asserted against Executive arising
out of the prior performance of Executive’s duties with the Company or its
Affiliates to the same extent as the Company indemnifies retired officers or
directors of the Company.

(e)
One year of outplacement assistance with a mutually agreeable provider for an
amount not exceeding 10% of Executive’s Base Salary, provided that Executive
must initiate such services within the three (3) month period following the
Termination Date. In the event Executive elects not to receive the outplacement
services as provided herein, no amount will be payable to Executive under this
Section 3(e).

(f)
Any outstanding, unvested stock options, restricted stock or other equity
compensation awards shall vest upon the Termination Date only as provided in
each stock option, restricted stock or other equity compensation award agreement
between the Company and Executive; provided, however, that any vested,
unexercised stock options shall remain exercisable for at least one year
following the Termination Date (not to exceed the original expiration date of
the stock option). The post-employment exercisability provisions contained in
the foregoing sentence shall control, notwithstanding more restrictive
post-employment exercisability provisions in any stock option award agreement
between the Company and Executive.

(g)
If Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
cover the full cost of the monthly COBRA premium otherwise to be paid by
Executive (based on the COBRA continuation coverage elected by Executive), which
such amount shall be included as taxable wages for Executive. The Company shall
cover such COBRA premiums until the earliest of (i) the first anniversary of the
Termination Date; (ii) the date Executive is no longer eligible to receive COBRA
continuation coverage; or (iii) the date on which Executive becomes eligible to
receive substantially similar coverage from another employer.

4.
Other Termination of Employment. Executive shall not be entitled to any payments
or benefits under Section 3, upon the Termination of Employment for any reason
other than as set forth in Section 3 hereof, including without limitation, the
following:

(a)
Any Termination of Employment which is voluntary on the part of Executive
without Good Reason; or

(b)
Any Termination of Employment for Cause; or

(c)
Any Termination of Employment which is the result of the death or disability of
Executive.

5.
Mitigation. In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by Executive as a result
of employment by another employer.

6.
Representations and Acknowledgements Concerning Restrictive Covenants. In
consideration for the Company’s willingness to enter into this Agreement and to
provide the severance benefits set forth in this Agreement under its terms and
conditions, Executive agrees not to engage in any activities competitive with
the Company or its Affiliates as set forth below.

Executive and the Company understand and agree that the restrictions set forth
in Sections 6, 7, 8, 9 and 10 hereof apply to Executive and impose
post-employment obligations on Executive regardless of (A) the date, cause, or
manner of the termination of Executive’s employment with the Company,
(B) whether such termination occurs with or without Cause or is a result of
Executive’s resignation, or (C) whether Executive receives severance benefits
pursuant to Section 3 of this Agreement.
Executive and the Company understand and agree that the sole purpose of Sections
6, 7, 8, 9 and 10 hereof is to protect the Company’s legitimate business
interests, including, but not limited to, the Company’s Customer and business
associate relationships and goodwill, its Confidential Information and Trade
Secrets, and the Company’s competitive advantage within the snack food industry.
The restrictions set forth herein are not intended to impair, nor will they
impair, Executive’s ability or right to work or earn a living.
Executive and the Company further understand and agree that these Sections 6, 7,
8, 9 and 10 represent an important element of this Agreement, and are a material
inducement to the Company entering into this Agreement, without which the
Company would not have entered into this Agreement.
Executive understands that the Company is headquartered in North Carolina and
the Company operates the Business across the United States, including in states
that permit post-termination non-compete covenants. Executive acknowledges that
Executive’s duties with the Company have entailed involvement with the entire
range of the Company’s operations and that Executive’s extensive familiarity
with the Business and the Company’s Confidential Information and Trade Secrets
justifies a restriction across the entire geographic footprint occupied by the
Company.
Consequently, Executive acknowledges and agrees that (i) the restrictive
covenants contained in this Agreement are reasonable in time, territory, and
scope, and in all other respects; (ii) should any part or provision of any
covenant be held invalid, void, or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement;
and (iii) if any portion of any restrictive covenant provisions herein is found
to be invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, definition of activities, or definition of information
covered is considered to be invalid or unreasonable in scope, the invalid or
unreasonable terms shall be redefined to carry out the Company’s and Executive’s
intent in agreeing to these restrictive covenants. These restrictive covenants
shall be construed as agreements independent of any other provision in this
Agreement and the existence of any claim or cause of action of Executive against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of these restrictive
covenants.




7.
Covenant Not to Compete.

(a)
To the fullest extent permitted by any applicable state law, Executive agrees
that during Executive’s employment with the Company, and for the full duration
of the Restricted Period following Termination of Employment, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
obtain or hold a Competitive Position with a Competitor in the Restricted
Territory, as these terms are defined herein.

(b)
Executive shall be deemed to be in a Competitive Position with a Competitor, in
the Restricted Territory, if Executive obtains or holds a Competitive Position
with a Competitor that conducts its business within the Restricted Territory
(and Executive’s responsibilities relate to that Competitor’s business in the
Restricted Territory), even if Executive’s residence or principal place of work
(other than California) is not within the Restricted Territory.

(c)
Notwithstanding the foregoing, Executive may, as a passive investor, own capital
stock of a publicly held corporation, which is actively traded in the
over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Executive’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.

8.
Non-Solicitation / No Interference Provisions.

(a)
Customers and Other Business Partners. Executive understands and agrees that the
Company’s goodwill and established relationships between the Company and each of
its Customers, and potential customers, and its licensors, licensees, suppliers,
vendors, contractors, subcontractors, and consultants related to the Business
(collectively, the “Partners”) constitute valuable assets of the Company, and
may not be misappropriated for Executive’s own use or benefit or for the use or
benefit of any other third-party. Accordingly, Executive hereby agrees that
during Executive’s employment with the Company and for the full duration of the
Restricted Period following Termination of Employment, Executive shall not,
without the prior written consent of the Company, directly or indirectly, on
Executive’s own behalf or on behalf of any other third-party:

(i)
call-on, solicit, divert, take away or attempt to call-on, solicit, divert, or
take away any of the Partners (1) with whom or with which Executive had
communications on the Company’s behalf about the Partner’s existing or potential
business relationship with the Company with respect to the Business; (2) whose
business dealings with the Company are or were managed or supervised by
Executive as part of his duties for the Company; or (3) about whom or about
which Executive obtained Confidential Information or Trade Secrets solely as a
result of Executive’s employment with the Company; or

(ii)
interfere or engage in any conduct that would otherwise have the effect of
interfering, in any manner with the business relationship between the Company
and any of the Partners, including, but not limited to, urging or inducing, or
attempting to urge or induce, any Partner to terminate its relationship with the
Company or to cancel, withdraw, reduce, limit, or modify in any manner such
Partner’s business or relationship with the Company.

(b)
Company Employees. Executive understands and agrees that the relationship
between the Company and Company Employees constitutes a valuable asset of the
Company and such assets may not be converted to Executive’s own use or benefit
or for the use or benefit of any other third-party. Accordingly, Executive
hereby agrees that during Executive’s employment with the Company and for the
full duration of the Restricted Period following Termination of Employment,
Executive shall not, without the Company’s prior written consent, directly or
indirectly, solicit or recruit for employment; attempt to solicit or recruit for
employment; or attempt to hire or accept as an employee, consultant, contractor,
or otherwise, any Company Employee.

9.
Enforcement of Restrictive Covenants. Notwithstanding any other provision of
this Agreement, in the event of Executive’s actual or threatened breach of any
provision of Sections 7 and 8 hereof, the Company shall be entitled to an
injunction restraining Executive from such breach or threatened breach, it being
agreed that any breach or threatened breach of these restrictive covenants would
cause immediate and irreparable injury to the Company and that money damages
would not provide an adequate remedy to the Company. Nothing herein shall be
construed as prohibiting the Company from pursuing any other equitable or legal
remedies for such breach or threatened breach, including the recovery of
monetary damages from Executive pursuant to Section 14 below.

10.
Confidential Information and Company Property.

(a)
Executive and the Company recognize that due to the nature of Executive’s
employment and Executive’s relationship with the Company, Executive has had
access to, has acquired, or has assisted in developing confidential and
proprietary information relating to the business, technology, financial,
marketing, sales, strategic planning, methods, processes and manufacturing
operations of the Company, and that the Company is entitled to protection for
this information.

(b)
Executive recognizes and acknowledges that, unless otherwise available to the
public, or otherwise generally known to the public,

(i)
all information relating to the business, technology, financial, marketing,
sales, strategic planning, methods, processes and manufacturing operations of
the Company, and

(ii)
all information of a technical or proprietary nature made available to the
Company and its employees by customers, suppliers and vendors on a confidential
basis in order to foster and facilitate the operation and success of the Company
in conducting business,

(iii)
as such information may exist from time to time (hereinafter collectively
referred to as “Confidential Information”), and whether in electronic, print or
other form, all copies, compilations, notes, or other reproductions thereof are
valuable, special and unique assets of the Company.

(c)
Executive therefore agrees that Executive shall not disclose any Confidential
Information or any part thereof to any Person not employed by or affiliated with
the Company for any reason or purpose whatsoever and shall not use such
Confidential Information except on behalf of the Company at any time during the
term of Executive’s employment with the Company, or at any time during the three
(3) year period which immediately follows the Termination Date.

(d)
In addition, throughout the term of this Agreement and at all times after the
Termination Date, Executive shall not directly or indirectly transmit or
disclose any Trade Secret of the Company to any Person, not employed by or
affiliated with the Company for any reason or purpose whatsoever and shall not
make use of any Trade Secret, except on behalf of the Company. For purposes of
this Agreement, the term “Trade Secret” means any item of Confidential
Information that constitutes a trade secret of the Company under the common law
or statutory law of the state in which the Employee is domiciled. The Parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.

(e)
It is hereby acknowledged and agreed that any breach or threatened breach of the
provisions of this Section 10 would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy to the Company. In the
event of a breach or threatened breach by Executive of the provisions of this
Section 10, the Company shall be entitled to an injunction restraining Executive
from disclosing, in whole or in part, any such Confidential Information or Trade
Secrets, and, further, an injunction restraining Executive from accepting any
employment with or rendering any services to any such person, firm, corporation,
association or other entity to whom any such Confidential Information or Trade
Secrets, in whole or in part, has been disclosed or is threatened to be
disclosed.

(f)
Nothing contained herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies for any such breach or threatened
breach, including recovery from Executive of any monetary damages from Executive
pursuant to Section 14 below.

(g)
Executive represents that upon Termination of Employment, Executive will return
to the Company all property of the Company, including all Confidential
Information, which is now or may hereafter come into his possession.

11.
Additional Post-Termination Covenants.

(a)
Upon Termination of Employment hereunder, regardless of the date, cause, or
manner of such termination, Executive shall resign and does resign from all
positions as an officer of the Company and from any other positions with the
Company, with such resignations to be effective upon the Termination Date.

(b)
From and after the Termination Date, Executive agrees not to make any statements
to the Company’s employees, customers, vendors, or suppliers or to any public or
media source, whether written or oral, regarding Executive’s employment
hereunder or termination from the Company’s employment, except as may be
approved in writing by an executive officer of the Company in advance. 
Executive further agrees not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect adversely the
Company or any of the employees, officers, directors, or customers of the
Company or place the Company or such individuals in any negative light.

(c)
Executive agrees to make himself available at reasonable times during normal
business hours and upon reasonable notice to consult with and provide assistance
and cooperation to the Company from time to time, as necessary, regarding
management transition, licensing issues, pending and potential disputes, claims,
litigation, and other matters relating to the Company’s corporate or
professional liabilities. Executive’s assistance and cooperation in litigation
matters shall include, but not be limited to, as requested by the Company,
providing informal interviews with the Company or its representatives; supplying
affidavits; and appearing at and providing truthful testimony in depositions,
hearings, arbitrations, administrative proceedings and trials. Executive agrees
to notify the Company in the event he is contacted by opposing counsel in any
lawsuit naming the Company as a defendant.

Both parties agree to act reasonably and in good faith in scheduling the dates,
times and length of time during which Executive will perform consulting services
and provide assistance and cooperation in litigation. In connection with such
litigation or investigation, the Company shall attempt to accommodate
Executive’s schedule, shall reimburse Executive (unless prohibited by law) for
any actual loss of wages in connection therewith, shall provide Executive with
reasonable notice in advance of the times in which Executive’s cooperation or
assistance is needed, and shall reimburse Executive for any reasonable expenses
incurred in connection with such matters.
12.
Adjustments to Payments.

(a)
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to Executive
or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 (or any
successor provisions) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalty is incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
is hereinafter collectively referred to as the “Excise Tax”), then the Payments
shall be reduced (but not below zero) if and to the extent that such reduction
would result in Executive retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the imposition of
the Excise Tax), than if Executive received all of the Payments. The Company
shall reduce or eliminate the Payments, by first reducing or eliminating the
portion of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the determination.

(b)
All determinations required to be made under this Section 12, including whether
and when an adjustment to any Payments is required and, if applicable, which
Payments are to be so adjusted, shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and to Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion that failure to
report the Excise Tax on Executive’s applicable federal income tax return would
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

13.
Employment Taxes and Withholdings. Executive acknowledges and agrees that the
Company shall withhold from the payments and benefits described in this
Agreement all taxes, including income and employment taxes, required to be so
deducted or withheld under applicable law.

14.
Forfeiture of Severance Benefits. In the event that Executive violates the terms
of this Agreement, including but not limited to the provisions of Sections 6, 7,
8, 10 and 11, then Executive shall forfeit any benefit to which Executive may be
entitled pursuant to Section 3 hereof, and, within 30 days of a written request
of the Company, shall reimburse the Company for any benefit paid to Executive
hereunder.

Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to the Company in the event of any breach or threatened
breach, or as a waiver of the Company’s right to seek injunctive relief to
enforce this Agreement’s restrictive covenants.
15.
Applicable Law. This Agreement is made and executed with the intention that the
construction, interpretation and validity hereof shall be determined in
accordance with and governed by the laws of the State of North Carolina, without
giving any effect to choice or conflict of law principles of any jurisdiction.

16.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns. This Agreement shall be binding upon
and inure to the benefit of Executive, his heirs, executors and administrators.

17.
Survival. To the extent that it is necessary or advisable for the provisions of
this Agreement to survive the termination of Executive’s employment, in order to
carry out the full intent and purpose thereof, the same shall survive such
termination, regardless of the date, cause or manner of such termination, such
provisions to include, without limitation, Section 6, 7 and 8 hereof.

18.
Compliance With Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A. This Agreement shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A shall have no force
and effect until amended to comply with Section 409A. Notwithstanding any
provision of this Agreement to the contrary, in the event any payment or benefit
hereunder is determined to constitute nonqualified deferred compensation subject
to Section 409A, then to the extent necessary to comply with Section 409A, such
payment or benefit shall not be made, provided or commenced until six months
after Executive’s Termination Date. Lump sum payments will be made, without
interest, as soon as administratively practicable following the six-month delay.
Any installments otherwise due during the six-month delay will be paid in a lump
sum, without interest, as soon as administratively practicable following the
six-month delay, and the remaining installments will be paid in accordance with
the original schedule. For purposes of Section 409A, the right to a series of
installment payments shall be treated as a right to a series of separate
payments. Each separate payment in the series of separate payments shall be
analyzed separately for purposes of determining whether such payment is subject
to, or exempt from compliance with, the requirements of Section 409A. In any
event, the Company makes no representations or warranty and will have no
liability to Executive or any other person, other than with respect to payments
made by the Company in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of Section 409A.

19.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes and cancels all
prior or contemporaneous oral or written agreements and understandings between
them with respect to the subject matter hereof.



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officers and its corporate seal to be hereunto affixed, and
Executive has hereunto set his hand and seal, all as of the day and year first
above written.




SNYDER’S-LANCE, INC.
[CORPORATE SEAL]


ATTEST:    By______________________________
Name: Rick Puckett
Title: Executive Vice President, Chief Financial
     Officer and Chief Administrative Officer


______________________________
         Secretary










EXECUTIVE






_____________________________[SEAL]
Gail Sharps-Myers






1    